    Case:21-12072-JGR Doc#:4 Filed:04/21/21                      Entered:04/21/21 16:30:44 Page1 of 1

9:50 AM                           The Lost Cajun Enterprises, LLC
04/19/21                                       Balance Sheet
Cash Basis                                     As of March 31, 2021

                                                                              Mar 31, 21
              ASSETS
                 Current Assets
                       Checking/Savings
                           10000 · 1st Bank                                    130,559.75
                           10100 · Chase - 2916                                207,561.11
                       Total Checking/Savings                                  338,120.86
                 Total Current Assets                                          338,120.86
              TOTAL ASSETS                                                     338,120.86
              LIABILITIES & EQUITY
                 Liabilities
                       Current Liabilities
                           Credit Cards
                                19010 · Southwest                                2,946.65
                           Total Credit Cards                                    2,946.65
                           Other Current Liabilities
                                21100 · Direct Deposit Liabilities                  52.45
                                21102 · PPP Loan                                85,000.00
                                21103 · EIDL                                     6,000.00
                                21104 · EIDL Loan #2                           150,000.00
                                21105 · PPP #2                                  88,340.00
                                Total 23000 · Deferred Revenue                 459,625.00
                                24000 · Payroll Liabilities                      3,842.86
                                25000 · Jon's Buyout                           651,000.00
                           Total Other Current Liabilities                    1,443,860.31
                       Total Current Liabilities                              1,446,806.96
                 Total Liabilities                                            1,446,806.96
                 Equity
                 Total Equity                                                -1,108,686.10
              TOTAL LIABILITIES & EQUITY                                       338,120.86




                                                                                                   Page 1
